          Case 1:19-cv-01076-SKO Document 31 Filed 11/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11       JEREMY DELPHIN,                                   Case No. 1:19-cv-01076-SKO (PC)

12                          Plaintiff,                     ORDER GRANTING DEFENDANTS’ EX
                                                           PARTE APPLICATION FOR EXTENSION
13             v.                                          OF TIME TO FILE REPLY
14       J. MORLEY, et al.,
                                                           (Doc. 30)
15                          Defendants.

16            Defendants apply ex parte for an extension of time to reply to Plaintiff’s opposition1 to
17   Defendants’ Partial Motion to Dismiss the Complaint, pursuant to Federal Rule of Civil
18   Procedure 6(b). (Doc. 30.) Upon consideration of Defendants’ application, including defense
19   counsel’s supporting declaration, the Court finds good cause to grant Defendants’ request.
20            Accordingly, the Court ORDERS:
21            1. Defendants’ ex parte application for an extension of time is GRANTED; and,
22            2. Defendants shall file a reply to Plaintiff’s opposition to Defendants’ Partial Motion to
23                  Dismiss the Complaint by November 13, 2020.
24
     IT IS SO ORDERED.
25

26   Dated:      October 30, 2020                                         /s/   Sheila K. Oberto                  .
27                                                            UNITED STATES MAGISTRATE JUDGE

28   1
      On October 23, 2020, Plaintiff filed a document tiled “Responding to Defendants … request.” (Doc. 29.) The Court
     construes the filing as an opposition to Defendants’ Partial Motion to Dismiss the Complaint.
